Exhibit 10.2 - Form of Executive Severance Agreement

 
EXECUTIVE SEVERANCE AGREEMENT


 
THIS EXECUTIVE SEVERANCE AGREEMENT (“Agreement”), effective as of May 30, 2006
(the “Effective Date”), by and between Frontier Oil Corporation, a Wyoming
corporation (the “Company”), and ____________ (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the parties desire to enter into this Agreement to provide the
Executive with certain benefits upon a Qualified Termination of Employment, as
defined below;
 
NOW, THEREFORE, in consideration of the premises and covenants herein contained
and other good, valuable and binding consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.  Term of Agreement.
 
1.01  This Agreement is effective as of the Effective Date and, unless
terminated earlier as provided herein, shall terminate on the first anniversary
of the Effective Date; provided, however, on each anniversary of the Effective
Date the term of this Agreement (“Term”) shall be extended automatically for an
additional one-year period unless the Company shall have delivered to the
Executive written notice of non-renewal at least 90 days prior to the applicable
anniversary.
 
1.02  Notwithstanding any provision of this Agreement to the contrary,
termination of this Agreement shall not alter or impair any rights, benefits or
obligations of the Executive (or his estate or beneficiaries) that have arisen
under this Agreement on or prior to such termination.
 
1.03  Nothing in this Agreement shall operate or be construed to create any
right or duty on the part of the Company or the Executive to remain in the
employment of the Company for any period of time, each reserving all rights to
terminate the “at will” employment relationship of the Executive at any time.
 
2.  Qualified Termination of Employment.
 
2.01  In the event of the Executive’s Qualified Termination of Employment, as
defined in paragraph 2.02 below, during the Term of this Agreement, the
Executive shall be entitled to receive the following payments and benefits,
provided the Executive timely executes and returns to the Company a Waiver and
Release in the form attached hereto as Attachment A and does not revoke such
Waiver and Release:
 
(a)  Continuation of Base Salary: the Company shall pay to the Executive,
beginning on the 15th day of the calendar month that is 60 days after such
Qualified Termination of Employment occurs and continuing thereafter on the last
day of such initial calendar month and on the 15th day and the last day of each
calendar month thereafter until the earlier of the Executive’s date of death or
the [24th / 36th] payment has been made under this paragraph 2.01(a) in an
amount equal to 50% of the Executive’s monthly base salary, as determined
immediately prior to the Qualified Termination of Employment, but disregarding
any reductions in such monthly base salary made in the preceding three months
unless equal percentage reductions were made in the base salaries of all other
comparable executives of the Company.
 
(b)  Pro Rated Bonus: the Company shall pay the Executive an amount equal to the
product of (1) his annual base salary (his monthly base salary as determined
above multiplied by 12) and (2) his target bonus percentage for the bonus year
in which the Qualified Termination of Employment occurs or for the immediately
preceding bonus year, if a higher target percentage, with such product prorated
based on the number of days the Executive was an employee of the Company during
the bonus year in which his employment terminated over 365. Such prorated bonus
shall be paid on the 60th day after the Qualified Termination of Employment.
 
(c)  COBRA Premiums: if the Executive timely elects COBRA continuation coverage,
then, until the earliest of (i) the end of the [12/18] -month period following
the Qualified Termination, (ii) the termination of COBRA continuation coverage
for the Executive, whether by the Executive or as a result of his becoming
covered under another employer’s group health plan, or (iii) the Executive
becomes employed by another employer, regardless of whether he is covered under
a group health plan of such other employer, the Company shall remit on behalf of
the Executive the full monthly premium for the COBRA coverage elected by the
Executive under the Company’s plan; provided, however, such premium payment by
the Company on behalf of the Executive shall constitute and be treated by the
parties as additional taxable severance compensation to the Executive for all
purposes.
 
(d)  Outplacement: the Company will provide up to $15,000 of outplacement
services to the Executive within the [12/18]-month period following the
Qualified Termination of Employment, through an outplacement services provider
selected or approved by the Company.
 
(e)  Company Equity Awards: all Company stock options and stock appreciation
rights (“SARs”) granted to the Executive during the Term shall, upon a Qualified
Termination of Employment, become fully vested upon such Qualified Termination
of Employment and shall remain exercisable until the earliest of (i) the third
anniversary of the date of the Qualified Termination of Employment, (ii) the
date the Option or SAR would have expired by its terms if the Executive had not
incurred a termination of employment, and (iii) the date options and SARs
granted under the Company’s equity plan are terminated in connection with a
change of control of the Company. All other Company equity-based awards granted
to the Executive during the Term shall vest in full upon a Qualified Termination
of Employment (at their target level for those awards with target levels and/or
performance criteria) and shall be exercisable by the Executive on the 60th day
after the Qualified Termination of Employment. The provisions of this paragraph
shall be deemed a part of any option, SAR or equity award grant agreement made
to the Executive during the Term and shall control over any provisions in such
grant agreements that conflict with this paragraph.
 
(f)  Life Insurance: if provided to the Executive immediately prior to the
Qualified Termination of Employment, the Company shall continue the Executive’s
coverage(s) in the Company’s basic and/or executive life insurance program(s)
for [12/18] months or until the Executive becomes employed by another employer,
whichever occurs first, provided such continued coverage(s) of the Executive is
permitted by the term(s) of the life insurance contract(s) issued to the Company
with respect to such program(s).
 
2.02  A “Qualified Termination of Employment,” for purposes of this Agreement,
means:
 
(a)  a termination of the Executive’s employment by the Company during the Term
for any reason other than for (i) Cause, as defined in paragraph 2.03 below, or
(ii) a disability that is anticipated to be permanent and total, as determined
by the Company’s long-term disability insurance carrier, and entitles the
Executive to receive benefits under the long-term disability plan of the Company
or its affiliates, or
 
(b)  a termination by the Executive of his employment with the Company during
the Term based upon the occurrence of any of the following events:
 
(i)  a material reduction in the Executive’s monthly base salary, unless
comparable reductions are made in the base salaries of all similar executives by
the Company,
 
(ii)  a material reduction in the annual target percentage or bonus
opportunities provided to the Executive, as compared against those in effect in
the immediately preceding bonus year, unless comparable reductions are made in
the annual target percentages or bonus opportunities of all similar executives
by the Company, or
 
(iii)  a written notice to the Executive of the relocation of his principal
office location by more than 50 miles from its then location, unless the
Executive is provided with relocation benefits and reimbursements by the Company
that are comparable to the relocation package customarily provided by the
Company to similarly situated executives of the Company and provides for the
payment by the Company of the costs for the relocation of the Executive’s
household goods and for the reimbursement of the costs of selling the
Executive’s residence, if any, but excluding any costs of repairs, improvements,
income taxes or other similar non-realtor selling or closing expenses.
 
2.03  For purposes of this Agreement, the termination of the Executive’s
employment by the Company shall be deemed to have been for “Cause” only if:
 
(a)  such termination shall have been the result of an act or acts of dishonesty
on the part of the Executive resulting or intended to result, directly or
indirectly, in gain or personal enrichment to the Executive at the expense of
the Company or an affiliate;
 
(b)  the Executive’s unwillingness to perform his duties in a satisfactory
manner, as determined in good faith by the Board of Directors of the Company
(the “Board”); or
 
(c)  the Executive, after written notice from the Company, shall have failed,
within the period provided in such notice, to perform his duties at a level
consistent with his performance prior to the failure that gave rise to the
notice from the Company, as determined in good faith by the Board.
 
2.04  If the Executive’s employment with the Company and its affiliates is
terminated for any reason other than a Qualified Termination of Employment, this
Agreement shall automatically terminate on such termination of employment
without any payments or benefits due the Executive under this Agreement.
 
2.05  Notwithstanding anything in this Section 2 to the contrary, if any payment
to the Executive under this Agreement would subject the Executive to the
additional tax provided by Section 409A of the Internal Revenue Code if made
before the date that is six months after the Qualified Termination of
Employment, such payment(s) shall be deferred (and accumulated without interest
if more than one) and paid in a single sum on the first business day of the
seventh month following the date of the Qualified Termination of Employment or
on such earlier date, if any, as would not subject the Executive to such
additional tax.
 
3.  Confidential Information
 
3.01  The Executive agrees not to disclose, either while in the Company’s employ
or at any time thereafter, to any person not employed by the Company or an
affiliate, or not engaged to render services to the Company or an affiliate, or
any person who is not authorized to receive such disclosure, any confidential
information concerning the Company’s businesses, operations, financial affairs,
policies, procedures, personnel, business plans or any other confidential
information relating to the business of the Company or an affiliate obtained by
him while in the employ of the Company or an affiliate; provided, however, that
this provision shall not preclude the Executive from use or disclosure of
information known generally to the public or of information not considered
confidential by persons engaged in the business conducted by the Company or an
affiliate or from disclosure required by law.
 
3.02  The Executive agrees that upon leaving the Company’s employ he will not
take with him, without the prior written consent of an officer authorized to act
in the matter by the Board, any document, notes, disc, tape, or electronic
medium or other property, including copies thereof, containing any information
of the Company or its affiliates that is of a confidential nature.
 
3.03  The Executive shall not, for his own account or the account of any other
person or entity, during his employment with the Company and the one-year period
following the termination of his employment for any reason, solicit or in any
manner induce or attempt to induce any employee of the Company or an affiliate
to terminate his or her employment or interfere in any manner with any such
employment relationship.
 
3.04  The Company and the Executive agree that neither party shall at any time
during or after the termination of the Executive’s employment disparage the
other party in any manner, including any parent, subsidiary, affiliate,
director, agent, officer, employee, agent or shareholder of the Company.
 
3.05  The foregoing obligations of this Section 3 will survive and remain
binding and enforceable on the parties, notwithstanding the termination of this
Agreement, the Executive’s termination of employment and without regard to the
reason for such termination.
 
4.  Notices
 
All notices, requests, demands and other communications provided for by this
Agreement shall be deemed to have been duly given if and when mailed in the
continental United States by registered or certified mail, return receipt
requested, postage prepaid, or personally delivered or sent by telex or other
telegraphic means to the party entitled thereto at the address stated below or
to such changed address as the addressee may have given by a similar notice:
 
To the Company: Frontier Oil Corporation
10000 Memorial Drive
Suite 600
Houston, Texas 77024
Attn: General Counsel


To the Executive: 
 


 
5.  General Provisions
 
5.01  Except as provided in paragraph 5.11, there shall be no right of set-off,
mitigation or counterclaim in respect of any claim, debt or obligation, against
any payments to the Executive, his dependents, beneficiaries or estate provided
for in this Agreement.
 
5.02  The Company and the Executive recognize that each party will have no
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus, injunction or other appropriate remedy to
enforce performance of such agreements.
 
5.03  No right or interest or in any payments under this Agreement shall be
assignable by the Executive; provided, however, that this provision shall not
preclude the legal representative of his estate from assigning any right
hereunder to the person or persons entitled thereto under his will or, in the
case of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to his estate.
 
5.04  No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law, except
as provided in paragraph 5.03. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall, to the full
extent permitted by law, be null, void and of no effect.
 
5.05  In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to his beneficiary or beneficiaries. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
5.06  The titles to sections in this Agreement are intended solely for
convenience and no provision of this Agreement is to be construed by reference
to the title of any section.
 
5.07  No provision of this Agreement may be amended, modified or waived unless
such amendment, modification or waiver shall be authorized by the Board or any
authorized committee of the Board and shall be agreed to in writing, signed by
the Executive and by an officer of the Company thereunto duly authorized.
 
5.08   Except as otherwise specifically provided in this Agreement, no waiver by
either party hereto of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a subsequent breach of such condition or provision or a waiver of a
similar or dissimilar provision or condition at the same or at any prior or
subsequent time.
 
5.09  In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
5.10  This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas. THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS IN HARRIS
COUNTY, TEXAS FOR THE PURPOSES OF ANY PROCEEDING ARISING OUT OF THIS AGREEMENT.
 
5.11  If the Executive is entitled to severance payments or benefits pursuant to
an individual employment agreement or change of control agreement with the
Company, the parties hereto intend for there not to be a duplication of such
payments or benefits with any payments or benefits to which the Executive may be
entitled to receive under this Agreement and the payments and benefits under
such other agreement shall reduce or offset any similar payment or benefit to
which the Executive is entitled to receive under this Agreement.
 
5.12  The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise.
 
5.13  Nothing in this Agreement shall limit or otherwise adversely effect such
rights as the Executive may have under the terms of any equity award, employee
benefit plan, incentive compensation arrangement or other agreement with the
Company or any of its affiliates.
 
5.14  The Company shall withhold from all payments and benefits provided under
this Agreement all taxes required to be withheld by the Company by applicable
law.
 
5.15  For purposes of this Agreement, “employment with the Company” shall
include any employment of the Executive with a parent, subsidiary or affiliate
of the Company.
 
5.16  It is the intent of the parties that payments under this Agreement
constitute separation pay and comply with the requirements of Section 409A of
the Internal Revenue Code so that the Executive is not subject to the additional
tax provided under said section. In the event a payment to the Executive
pursuant to this Agreement would nonetheless be subject to the six-month delay
provision applicable to “specified employees” under Section 409A, any payments
otherwise due hereunder during the six-month period following the Executive’s
Qualified Termination of Employment shall be accumulated (without interest) and
shall be paid in a lump sum to the Executive on the first day of the seventh
month following the Qualified Termination of Employment. The parties agree that
the Agreement shall be interpreted and modified as necessary to comply with
Section 409A.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.
 


 
FRONTIER OIL CORPORATION
 


 
By:      
 
Name: James R. Gibbs
 
Title: Chairman, President & CEO
 






EXECUTIVE


 

